An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

BECKY FISHBEIN, N/K/A BECKY
HARDT-HARDING,

  
  
 

Appellant,
vs.

CHAD FISHBEIN,
Ree ondent.

 

ORDER DISMISSING APPEAL

When this pro se appeal was docketed, this court gave

appellant 40 days to ﬁle and serve the civil proper person appeal
statement. Appellant’s civil proper person appeal statement was due to he
filed in this court by June 10, 2015. To date, appellant has failed to ﬁle
the civil proper person appeal statement or otherwise respond to this
court’s directive. Accordingly, we conclude that appellant has abandoned

this appeal, and we
ORDER this appeal DISMISSED.

       

Gibbor'ie Pickering

cc: Hon; James E. Wilson, District J udge
Becky Fishbein
Chad Fiehbein
Carson City Clerk

SUPREME Coum-
or
NEVADA

(a) m   53